 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHy-Lond Enterprises, Inc. d/b/a Hy-Lond Convales-cent Hospital and Hospital and InstitutionalWorkers Union, Local 250, AFL-CIO. Case 20-CA-12964September 28, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on June 7, 1977, by Hospitaland Institutional Workers Union, Local 250, AFL-CIO, herein called the Union, and duly served onHy-Lond Enterprises, Inc., d/b/a Hy-Lond Conva-lescent Hospital, herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 20,issued a complaint on June 24, 1977, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 1,1977, following a Board election in Case 20-RC-13662, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 1 and that,commencing on or about March 23, 1977, and at alltimes thereafter, Respondent, contrary to theUnion's request, has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative and to pro-vide it with information relating to the wages, hours,and terms of employment of the employees in theappropriate unit. On July 7, 1977, Respondent filedits answer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On July 14, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on August 3, 1977, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filedan answer to Notice To Show Cause, and thei Official notice is taken of the record in the representation proceeding,Case 20-RC-13662, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosysteems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,232 NLRB No. 68General Counsel filed a response to Respondent'sanswer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answers to the complaint and the Notice ToShow Cause, Respondent contends that the certifica-tion of the Union in the underlying representationcase is invalid on the basis of its objections thereinand that the Regional Director denied it due processby not directing an evidentiary hearing thereon.A review of the record herein, including the recordin Case 20-RC-13662, reveals that, pursuant to aStipulation of Certification Upon Consent Election,an election was held on September 23, 1976, andresulted in a 36-to- 11 vote in favor of the Union, with3 challenged ballots.Respondent filed timely objections to conductaffecting the results of the election containing thefollowing allegations: The Union engaged in election-eering among employees waiting in line to vote andmade false and misleading statements, promises ofbenefits, and threats to induce employees to vote forit; the Board agent interfered with the fair operationof the election by not following procedures as tochallenges and instructions to observers, permittingelectioneering, and failing to exclude children fromthe voting area.On November 8, 1976, the Regional Directorissued her Report on Objections in which she foundthat Respondent's objections raised no substantial ormaterial issues of fact or law with respect to theelection and were consequently without merit.Accordingly, she recommended that the objectionsbe overruled and a certification of representative beissued to the Union.Respondent filed timely exceptions to the RegionalDirector's Report on Objections reiterating itsobjections and request for a hearing. On March 11,1977, the Board issued its Decision and Certificationof Representative adopting the Regional Director'sfindings and recommendations.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.450 HY-LOND CONVALESCENT HOSPITALto relitigate issues which were or could have beenlitigated in a prior representation proceedingsAll issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence,3nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a California corporation with itsprincipal place of business in Modesto, California, isengaged in the operation of a convalescent hospital.During the past calendar year, Respondent receivedgross revenues in excess of $100,000, and receivedpayments from Medicare and Medic-Aid in excess of$5,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDHospital and Institutional Workers Union, Local250, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceedingi. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All housekeeping aides, orderlies, maintenance,kitchen employees, and licensed vocational nursesemployed by Respondent; excluding all registerednurses, office clerical employees, guards, watch-2 See Pittsburgh Plate Glass Co. v. N.L.R. B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board. Secs. 102.67(f) and 102.69(c).men and engineers, and supervisors as defined inthe Act.2. The certificationOn September 23, 1976, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 20, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining representa-tive of the employees in said unit on March 11, 1977,and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a) ofthe Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about March 23, 1977, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about May 23, 1977, and continuing at all timesthereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceMarch 23, 1977, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.C. The Request for Information andRespondent's RefusalCommencing on or about March 23, 1977, and atall times thereafter, the Union has requested Respon-dent to provide it with information relating to thewages, hours, and terms of employment of all theemployees in the above-described unit. Commencingon or about March 23, 1977, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to provide the Union with saidinformation.Accordingly, we find that Respondent has, sinceMarch 23, 1977, and at all times thereafter, refused toprovide the Union with information relevant to itsfunction as the exclusive representative of the3 See CSC Oil Company, 220 NLRB 19 (1975).451 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the above-described unit, and that, bysuch refusal, Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(5) and (I) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section 1, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.We shall also order it to provide the requestedinformation.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Hy-Lond Enterprises, Inc., d/b/a/ Hy-LondConvalescent Hospital, is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. Hospital and Institutional Workers Union,Local 250, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All housekeeping aides, orderlies, mainte-nance, kitchen employees, and licensed vocationalnurses employed by Respondent; excluding allregistered nurses, office clerical employees, guards,watchmen and engineers, and supervisors as definedin the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. Since March 11, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(a) of the Act.5. By refusing on or about March 23, 1977, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By refusing on or about March 23, 1977, and atall times thereafter, to furnish the Union withinformation relating to wages, hours, and terms ofemployment of the employees in the appropriateunit, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) of the Act.7. By the aforesaid refusal to bargain with theUnion and to provide it with the requested informa-tion, Respondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing, employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, andthereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(l)of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Hy-Lond Enterprises, Inc., d/b/a Hy-Lond Conva-lescent Hospital, Modesto, California, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Hospital and Institu-tional Workers Union, Local 250, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All housekeeping aides, orderlies, maintenance,kitchen employees, and licensed vocational nursesemployed by Respondent; excluding all registered452 HY-LOND CONVALESCENT HOSPITALnurses, office clerical employees, guards, watch-men and engineers, and supervisors as defined inthe Act.(b) Refusing to furnish the above-named labororganization with information relevant to its functionas the exclusive representative of the employees inthe appropriate unit.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Upon request, provide the Union with informa-tion relevant to its function as the exclusive represen-tative of the employees in the appropriate unit.(c) Post at its Modesto, California, place ofbusiness copies of the attached notice marked"Appendix."4Copies of said notice, on formsprovided by the Regional Director for Region 20,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board." shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Hospi-tal and Institutional Workers Union. Local 250,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT refuse to provide the above-named Union with information relevant to itsfunction as the exclusive representative of theemployees in the bargaining unit.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All housekeeping aides, orderlies, mainte-nance, kitchen employees, and licensedvocational nurses employed by Respondent;excluding all registered nurses, office clericalemployees, guards, watchmen and engineers,and supervisors as defined in the Act.WE WILL, upon request, provide the above-named Union with information relevant to itsfunction as the exclusive representative of theemployees in the bargaining unit.HY-LOND ENTERPRISES,INC. D/B/A HY-LONDCONVALESCENT HOSPITAL453